Citation Nr: 1219237	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for discogenic disease of the lumbar spine, currently assigned a 40 percent evaluation.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for amenorrhea.

4.  Entitlement to service connection for myoclonus.

5.  Entitlement to service connection for a bilateral elbow disorder.

6.  Entitlement to service connection for a bilateral wrist disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a May 2007 rating decision, service connection for radiculopathy, left lower extremity, with sensory changes was granted as secondary to service-connected lumbar spine discogenic disease.  The Veteran did not disagree with the 10 percent rating assigned.  Thus, this issue is not before the Board, although the examination and rating decision must take into account any neurologic findings associated with the lumbar discogenic disease.  

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of the original claim for a higher rating  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because the Veteran filed a separate claim for a TDIU rating in July 2007, which was developed and then denied by the RO in an October 2008 rating decision, from which there is no record of an appeal.  As noted in Rice, a TDIU rating may be pursued as a separate claim from a claim for increased rating.  In addition, in Rice, TDIU claim was based solely upon the disability or disabilities which were the subject of the increased-rating claim.  In this case, there are other several other service-connected disabilities which are not on appeal to the Board, so the Board lacks jurisdiction over the TDIU claim.  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.

In the statement of the case dated in May 2007, the RO mistakenly combined service connection for "amenorrhea myoclonus" as a single issue, and only discussed amenorrhea.  Subsequently, in June 2008, the RO attempted to correct this by issuing a statement of the case specifically on the issue of service connection for myoclonus.  The Veteran was informed that she should complete and return a Form 9 (substantive appeal) for that issue; she did not, and the RO closed the appeal as to that issue.  See 38 C.F.R. § 19.32 (2011).  The previous statement of the case, however, had expressly included myoclonus as an issue, albeit in combination with amenorrhea, and the Veteran's substantive appeal received in July 2007 explicitly included the issue of service connection for myoclonus.  See 38 C.F.R. § 19.31(b) (2011) (supplemental statement of the case will be furnished where statement of the case is materially defective or inadequate).  Therefore, the Board finds that the issue of service connection for myoclonus was perfected, and is properly before the Board.  38 C.F.R. § 20.200.  

In her substantive appeal, the Veteran indicated that she felt that her abnormal menstrual cycle meant that she might be infertile.  She did not state that she was infertile; thus, the Board finds that a claim has not been raised for service connection for infertility.  If she does wish to file a claim for service connection for infertility, she should so notify the RO.  

All issues except service connection for myoclonus are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Myoclonus shown during the appeal period was of service onset.


CONCLUSION OF LAW

Myoclonus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

Service treatment records show that in February 2006, the while being evaluated for complaints of pain "everywhere," the doctor observed her episodically twitch her entire body without apparent pain.  The examiner did note that overall the examination was inconsistent.  As pertinent to this issue, she would jerk especially when jerking was being discussed, but almost none when distracted.  In March 2006, she was diagnosed as having myoclonus.  According to a neurology clinic note dated that month, myoclonus is a simple, jerk-like movement that is not coordinated or suppressible.  The fact that the jerks the Veteran experienced were in the pelvis and shoulder area was a strong argument for categorizing such movements as myoclonus and not as tremor.  The doctor noted that myoclonus could be physiologic or essential, but could also be reflective of other, more serious conditions.  

Accordingly, she underwent extensive evaluations to rule out other causes of her myoclonus, including computerized tomography (CT) scan, electroencephalogram, infectious disease, and metabolic evaluations, none of which identified an etiology for her myoclonus.  She was treated with the medication, Klonopin, and responded well.  

According to an April 2006 neurology report prepared for a Medical Evaluation Board (MEB), the Veteran had a definitive diagnosis of myoclonus, although it was not known what was causing her myoclonus.  It was unclear whether a treatable cause would be found or whether her symptoms could be adequately controlled.  The MEB report of her disabilities, dated in April 2006, listed degenerative disc disease, lumbar; medically unacceptable, and myoclonus, medically acceptable.  Because the myoclonus was not found to be a disqualifying disability, it was not listed on the final Physical Evaluation Board (PEB) summary of her disability.
 
On a VA examination in May 2006, while she was still on active duty, she reported that she was taking Klonopin, which reduced the frequency of her symptoms.  She was diagnosed as having myoclonus of no determined etiology.  

After service, she was evaluated in a VA neurology clinic for her history of myoclonic "jerking" of the body, mainly in the torso.  She noticed significant drop in the myoclonic jerks after beginning Klonopin, but had noticed the medication had not been working as well over the past month.  She had not had pain with the jerks, lost consciousness, or started shaking.  On examination, she had occasional shoulder jerks.  They did not respond to lights, sound, or touch.  The impression was myoclonus, likely non-epileptic, responding well to Klonopin.  Subsequent records show that she has continued taking Klonopin for control of her myoclonus.  

Although actual symptoms of myoclonus have not been recently observed, she has continued to take the medication Klonopin for control of symptoms.  In any event, the requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, she has been diagnosed as having myoclonus, both in service and afterwards, and, thus, the fact that an etiology cannot be determined is irrelevant.  

Given these factors, the Board finds that the evidence establishes that the Veteran has a current chronic disability, myoclonus, of service onset.  Hence, service connection for myoclonus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for myoclonus is granted.  


REMAND

Subsequent to the statement of the case in May 2007, private and VA treatment records pertaining to the issues on appeal have been received and incorporated into the claims file.  In addition, in June 2010, before the case was sent to the Board, additional service treatment records were received at the RO.  This evidence must be reviewed by the RO in connection with the issues on appeal, and a supplemental statement of the case furnished for any claims which remain denied.  See 38 C.F.R. § 19.31(b)(1) (2011).  

The Veteran's most recent examination for her service-connected back condition was provided in May 2007.  She states that her disability has increased in severity since then.  She must be afforded an examination to determine whether her service-connected degenerative disc disease of the lumbar has increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995) (Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

When seen by a private chiropractor in June 2007, the Veteran reported having been in a motor vehicle accident, and said that her back pain was unbearable, and that she could not drive.  Although she has since characterized this as a mild fender bender, she was advised at that time to see her VA physicians.  The VA treatment records currently in the claims file, however, do not show any treatment between the May 2007 VA examination and an outpatient treatment note dated in September 2007, which does not refer to this injury.  The VA treatment records during this intervening period should be obtained, as well as from March 2008 to the present.  If it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Concerning her claim for amenorrhea, she states that whenever she stops using her birth control, she stops having her period.  She feels this might cause infertility.  In service, service treatment records show that in October 2004, she was seen in the Women's Health clinic, stating that her last menstrual period had been in March 2004.  Examination was normal, although she was diagnosed as having amenorrhea.  She was prescribed birth control medication.  On a gynecology examination in December 2005, she stated that she had periods every 28 days; she was using a birth control patch.

The VA gynecology examination in May 2006 did not result in a diagnosis of amenorrhea.  Service treatment records, however, show that in June 2006, she was diagnosed as having secondary amenorrhea.  Although the primary condition was not identified, it was noted that she was to have a pregnancy test.  In addition, she is service-connected for uterine fibroids.  Primary amenorrhea and pregnancy are not disabilities for VA purposes.  See 38 C.F.R. § 4.116, Note 1 (2011).  If, however, amenorrhea is a symptom of uterine fibroids, it would constitute a manifestation of that service-connected disorder.

With respect to the claims for service connection for bilateral ankle, wrist, and elbow disorders, in service, in February 2006, she complained of pain in multiple areas, including the wrists, elbows, and ankles.  On examination, however, ankles, wrists, and elbows showed no abnormalities, and the examiner noted that overall the examination was inconsistent.  In particular, there was nothing wrong with her elbows and ankles.  No wrist, ankle, or elbow condition was listed on the MEB or PEB.  

On the Veteran examination in May 2006, however, she was diagnosed as having chronic bilateral elbow olecranonitis, chronic bilateral ankle sprain, and chronic bilateral wrist sprain.  Although the elbow olecranonitis was supported by a finding of tenderness to palpation of the olecranon processes, the basis for the diagnoses of chronic ankle and wrist sprain is unclear, as there is no history of sprain.  Indeed, on the VA examination in May 2007, it was specifically noted that there was no history of injury to the elbows, wrists, or ankles.  The examiner at that time noted that there was no evidence of synovitis or rheumatologic disease of the peripheral joints.  

The Veteran also contends that her elbow, wrist, and ankle conditions are secondary to her service-connected low back and/or bilateral knee conditions.  

In view of these factors, the Veteran must be afforded a VA examination to determine whether she does, in fact, have chronic disabilities of the elbows, wrists, and/or ankles, of service onset, or, if not shown in service, whether such conditions, if present, were caused or aggravated by service-connected disability.  In this regard, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

Finally, VA treatment and all identified private treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2006 to the present, showing treatment and/or evaluations for low back, lower extremity, ankle, wrist, and elbow complaints.  In addition, all records pertaining to the treatment and/or evaluation for GERD and/or amenorrhea should be obtained, to include all gynecology or women's health clinic records dated from June 2006 to the present.  

2.  Ask the Veteran to identify all non-VA treatment received for low back, GERD, amenorrhea, elbow, wrist, and/or ankle complaints for the period from August 2007 to the present.  Make all necessary attempts to obtain any records adequately identified.  

3.  Schedule the Veteran for appropriate VA examination(s) concerning the matters specified below.  The claims folder, to include a copy of this remand, must be made available to the examine(s)r for review in conjunction with the examinations(s), and a rationale for all opinions expressed must be provided.  The examinations with opinions are requested for the following:

Low back disc disease

* The current manifestations and severity of her service-connected discogenic disease of the lumbar spine.  Any associated objective neurological abnormalities should be identified.  All necessary tests and studies deemed necessary should be accomplished.  Complete range of motion findings should also be reported, in addition to the presence and extent of any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  The effect of pain on functional impairment must be expressed in terms of the effect on some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance. 

* If the Veteran claims to have incapacitating episodes (bed rest and treatment prescribed by a physician), report the number and duration of such episodes during the past 12 months.

* If there is any symptomatology which is solely due to the June 2007 motor vehicle accident, such symptomatology should be identified.  If it is not possible to separate the effects of the service-connected discogenic disease from any non-service-connected injury, the examiner should so state.

Bilateral elbow, wrist and ankle conditions:

* The diagnosis or diagnoses for any and all chronic elbow, wrist, and ankle disorders currently shown.  If no chronic disability is present, the examiner should so state.  

* For any such condition shown, an opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: 

* Began during active duty; or
* Was caused by, due to, or aggravated by service-connected lumbar discogenic disease or bilateral patellofemoral syndrome; 

GERD

The manifestations and severity of symptomatology associated with the Veteran's GERD should be reported in detail.  The examiner should attempt to isolate symptoms due to GERD from other conditions, but if it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition.

Amenorrhea

Whether the Veteran has amenorrhea, and, is so, whether the amenorrhea is primary or secondary.  If secondary, the examiner should attempt to determine whether the cause was due to disability (as opposed to pregnancy).  In this regard, service treatment records show that in June 2006, she was diagnosed as having secondary amenorrhea; although the primary cause was not stated it was noted that she was to have a pregnancy test.  In addition, she is service-connected for uterine fibroids; the examiner should address whether it is at least as likely as not that amenorrhea (if present) is a symptom of her uterine fibroids.    

4.  After completion of the above and any additional development deemed necessary, adjudicate the claims for higher ratings for lumbar discogenic disease and GERD, and for service connection for amenorrhea and bilateral elbow, wrist, and ankle disorders, on a direct and secondary basis.  If any claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, which addresses all evidence received since the May 2007 SOC.  After affording an opportunity for response, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


